Exhibit 10.6

RESTRICTED STOCK GRANT NOTICE

UNDER THE

SEAWORLD ENTERTAINMENT, INC.

2013 OMNIBUS INCENTIVE PLAN

(Employees – Annual Incentive Plan Award)

SeaWorld Entertainment, Inc., a Delaware corporation (the “Company”), pursuant
to its 2013 Omnibus Incentive Plan (the “Plan”), hereby grants to the
Participant set forth below the number of shares of Restricted Stock set forth
below. The shares of Restricted Stock are subject to all of the terms and
conditions as set forth herein, in the Restricted Stock Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.

 

Participant: [Participant Name] Date of Grant: [Date of Grant] Performance
Period: The period commencing on January 1, 2015 and ending on December 31,
2015 (the “Performance Period”) Number of Shares of Restricted Stock: [No. of
Shares of Restricted Stock] Vesting Schedule: The shares of Restricted Stock
shall vest at such times and in such amounts as set forth in
Exhibit A to the Restricted Stock Agreement.

*    *    *



--------------------------------------------------------------------------------

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.

 

SEAWORLD ENTERTAINMENT, INC. PARTICIPANT1

 

 

By: Title:

 

1  To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

2



--------------------------------------------------------------------------------

RESTRICTED STOCK AGREEMENT

UNDER THE

SEAWORLD ENTERTAINMENT, INC.

2013 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
SeaWorld Entertainment, Inc. 2013 Omnibus Incentive Plan (the “Plan”), SeaWorld
Entertainment, Inc., a Delaware corporation (the “Company”), and the Participant
agree as follows. Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan.

1. Grant of Shares of Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice. The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided therein.
The Company reserves all rights with respect to the granting of additional
shares of Restricted Stock hereunder and makes no implied promise to grant
additional shares of Restricted Stock.

2. Vesting. Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in Exhibit A attached hereto. With
respect to any share of Restricted Stock, the period of time that such share of
Restricted Stock remains subject to vesting shall be its Restricted Period.

3. Issuance of Shares of Restricted Stock. The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Shares of Restricted Stock Upon Termination. The provisions of
Sections 9(b) of the Plan are incorporated herein by reference and made a part
hereof. In the event the Participant undergoes a Termination, the treatment of
the unvested shares of Restricted Stock shall be set forth in Exhibit A attached
hereto.

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

 

3



--------------------------------------------------------------------------------

6. Non-Transferability. The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.

7. Rights as Stockholder; Legend. The provisions of Sections 9(b) and 9(e) of
the Plan are incorporated herein by reference and made a part hereof; provided,
that any cash or in-kind dividends paid with respect to the shares of Restricted
Stock which have not, prior to the record date of the dividend, become vested
shall be withheld by the Company without interest and shall be paid to the
Participant only when, and if, such shares of Restricted Stock shall become
vested pursuant to Section 2.

8. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.

9. Notice. Every notice or other communication relating to this Restricted Stock
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Corporate Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.

10. No Right to Continued Service. This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

11. Binding Effect. This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

 

4



--------------------------------------------------------------------------------

13. Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, then the Committee may, in its sole discretion, take
actions permitted under the Plan, including: (i) cancel the shares of Restricted
Stock, or (ii) require that the Participant forfeit any gain realized on the
vesting of the Restricted Stock, and repay such gain to the Company. In
addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Restricted Stock
Agreement for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Participant shall be required to repay any such excess amount to the Company.
Without limiting the foregoing, all shares of Restricted Stock shall be subject
to reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with applicable law and applicable Company policies.

14. Governing Law. This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

15. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.

 

5



--------------------------------------------------------------------------------

Exhibit A

1. Normal Vesting of Restricted Stock.

(a) Provided the Participant has not undergone a Termination on or prior to the
last day of the Performance Period, a number of shares of Restricted Stock shall
vest and the restrictions on such shares of Restricted Stock shall lapse on the
date (the “Vesting Date”) the Committee determines the level of attainment of
Consolidated EBITDA (as defined below) in accordance with the table below:

 

Consolidated EBITDA Attainment*

  

Percentage of the number of shares of

Restricted Stock that will Vest

Below $[            ] million    0% $[            ] million or greater    100%

 

* For the avoidance of doubt, the attainment of Consolidated EBITDA in between
the levels set forth in the table above will not be pro-rated.

(b) Any remaining shares of unvested Restricted Stock that do not become vested
in accordance with Section 1(a) of this Exhibit A (if any) shall immediately be
forfeited to the Company by the Participant for no consideration as of the
Vesting Date.

(c) For purposes of this Exhibit A, the term “Consolidated EBITDA” shall mean
the Adjusted EBITDA which is publicly disclosed in (or otherwise calculated in a
manner consistent with) the Company’s earnings release for the applicable fiscal
year. In connection with foregoing, the Company’s Chief Financial Officer shall
certify in writing to the Committee the Consolidated EBITDA.

2. Treatment of Shares of Restricted Stock Upon Termination.

Notwithstanding anything to the contrary in Section 9(c)(ii) of the Plan, in the
Event of Participant’s Termination for any reason on or prior to the last day of
the Performance Period, all unvested shares of Restricted Stock shall be
forfeited to the Company by the Participant for no consideration as of the date
of such Termination. For the avoidance of doubt, in the event the Participant’s
Termination occurs after the last day of the Performance Period but prior to the
Vesting Date, the shares of Restricted Stock shall remain eligible to vest in
accordance with Section 1 of this Exhibit A.